IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

DANIEL P. HOWE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-0797

STATE OF FLORIDA, et al.,

     Respondent.
___________________________/

Opinion filed March 21, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Daniel P. Howe, pro se, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature. See Ritter v. McNeil,

41 So. 3d 366 (Fla. 1st DCA 2010).
LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                              2